Citation Nr: 0948176	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  08-28 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from November 
1965 to November 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

In April 2009, the Veteran appeared before the undersigned 
Veteran's Law Judge and gave testimony in support of his 
claim.  A complete transcript is of record.  


FINDING OF FACT

An independently corroborated stressor event in service has 
not been established to support a current diagnosis of PTSD. 


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009.)  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in February 2007 that fully 
addressed all notice elements for service connection and was 
sent prior to the initial RO decision in this matter.  The 
notice letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  

With respect to the Dingess requirements, in February 2007, 
the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating as well as notice of the type of evidence necessary to 
establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained VA outpatient treatment records.  
Next, a specific VA medical examination and opinion pertinent 
to the issue on appeal was not obtained.  However, to remand 
for an examination would unduly delay resolution of this 
claim since there is no verified stressor to which his PTSD 
could be linked.  Given the absence of in-service evidence of 
any manifestations of the PTSD or any psychiatric disorder, 
no evidence of any psychiatric disorder for many years after 
separation, and no competent evidence of a nexus between 
service and the Veteran's claim, as well as the lack of a 
verified stressor, a remand for a VA examination would unduly 
delay resolution.  As will be discussed below, efforts to 
obtain information to verify the Veteran's stressors were 
made without success.  Therefore, the Board concludes that 
the Veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim.  The 
available records and medical evidence have been obtained in 
order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim. Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection for PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, may be presumed if manifested to a 
compensable degree within the first post service year.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), 3.307, 3.309.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2009).  

The Veteran contends that service connection is warranted for 
PTSD.  The Veteran has listed stressors of being attacked by 
sniper fire when on convoy while in Vietnam in June 1966, and 
that while stationed at Tan Son Nhut his unit was fired upon 
and mortared.  He has indicated that he was with the Battery 
A, 6th Battalion, 56th Artillery and the 97th Artillery.  He 
claims that he was there from April 1966 for about three 
months.  He has also stated that in July 1966 his unit was 
moved to Ling Binh near Bien Hoa Air Base and they received 
mortar, rocket, and sniper fire on a weekly basis.  


The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the Veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the Veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service), the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

Where, however, the VA determines that the Veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW experiences, 
the Veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor.  See 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2009); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  

As noted above, in order for a Veteran to prevail on an issue 
of service connection there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  The Hickson analysis is supplemented by 
the requirements of 38 C.F.R. § 3.304(f), which parallels the 
three Hickson elements.  

With regard to the first Hickson element, the record includes 
a several diagnoses of PTSD.  The Veteran has current 
diagnoses of PTSD in VA outpatient treatment records.  (See, 
e.g. record of January 2007)  Thus, element (1) is met.  

With regard to the second PTSD criterion, the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether it can be determined  
that the Veteran "engaged in combat with the enemy."  See 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2009).  
If it is determined through military citation or other 
supportive evidence that a Veteran engaged in combat with the  
enemy, and the claimed stressors are related to combat, that 
Veteran's lay testimony regarding the reported stressors must  
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative  
evidence will be necessary.  Service department evidence that 
a Veteran engaged in combat or that a Veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (2009).

Section 1154 requires that a Veteran have actually  
participated in combat with the enemy, meaning participated  
in events constituting an actual fight or encounter with a  
military foe or hostile unit or instrumentality, and does not  
apply to Veterans who served in a general "combat area" or  
"combat zone" but did not themselves engage in combat with  
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).

Where a determination is made that a Veteran did not "engage 
in combat with the enemy," or the claimed stressor is not 
related to combat, that Veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395) (1996), 
aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table); Dizoglio v.  
Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the 
record must contain service records or other credible 
evidence that supports and does not contradict the Veteran's 
testimony.  See Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.   
See Moreau at 395 (1996); Cohen v. Brown, 10 Vet. App.128, 
142 (1997).

Here the Veteran has indicated various stressors as noted 
above.  The Veteran's DD 214 does not indicate that he served 
in combat.  There is no record of an award of the Purple 
Heart Medal, no Combat Infantry Badge, no Air Medal, or any 
other award or indication that he served in combat.  Thus, 
the Board finds that the Veteran did not engage in combat for 
the purposes of 38 U.S.C.A. § 1154 (West 2002).  

As noted above, when a determination is made that a Veteran 
did not "engage in combat with the enemy," or that the 
claimed stressor is not related to combat, the Veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  Thus, in this case, the 
Veteran's statements are not enough.  

There is also no record evidence that corroborates the fact 
that the stressors happened.  As stated by the Court, 
corroboration of every detail of a claimed stressor, 
including the Veteran's personal participation, is not 
required; rather, a Veteran only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.  See Pentecost v. Principi, 16 Vet.  
App. 124 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 
(1997)). 
The Veteran's military personnel records show that he served 
in Vietnam from April 19, 1966 to February 1967.  His MOS was 
Field Hawk Crewman.  

As to the stressors regarding sniper attacks while on convoy, 
the Veteran has not provided sufficient independent evidence 
of these stressful events in service; he did not describe a 
specific time or a specific place where the events happened.  
Neither has he supplied the complete names of individuals who 
may have been involved.  Thus the RO was unable to make 
efforts to verify the Veteran's stressors.   

The RO attempted to verify the Veteran's stressors of being 
under heavy attack while stationed at Tan Son Nhut in May and 
June 1966 as well as being under attack in July 1966 at Ling 
Binh.  In February 2009, CURR submitted a report in which it 
was stated that an Operational Report-Lessons Learned (OR-LL) 
for the period ending on July 30, 1966 was reviewed for the 
6th Battalion, 56th Artillery.  It was noted that the records 
verified that Battery A was located at Tan Son Nhut but does 
not document any attacks sustained by the unit during the 
reporting period. May and June 1966 Daily Staff Journals were 
reviewed and did not document any attacks sustained by the 
unit at Tan Son Nhut.  It was noted that unit history 
submitted by the 69th Signal Battalion shows that on April 
13, 1966 the base received mortar fire, and that there were 
no causalities during the twenty minute attack.  

Because of the nature of some of the claimed stressors as to 
sniper fire while on convoy, and because of the lack of more 
specific dates and details regarding them, it is impossible 
to seek independent evidence of these stressful events.  The 
statements provided by the Veteran are general in nature and 
not sufficient to establish verification of his stressor 
since as noted above, lay statements, by themselves, will not 
be enough to establish the occurrence of the alleged 
stressor. Instead, the record must contain service records or 
other credible evidence which corroborates the stressor.  See 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2009); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  

There is nothing in the file to verify that the Veteran's 
claimed stressors occurred.  The personnel records do not 
reflect that he was in Vietnam at the time of the only 
stressor that has been verified.  None have been verified 
during the times that he claims occurrence.  
 
Therefore, the Board finds that the claimed stressors are 
unverifiable, and as such, VA is prohibited from accepting a 
diagnosis of PTSD based on the Veteran's service.  Thus, 
absent verification of an in-service stressor, any evidence, 
lay or medical, which relates the Veteran's PTSD to his 
service is not competent, probative evidence, as it has not 
been shown to have been based on a verified military 
stressor.  See Grover v. West, 12 Vet. App. 109, 112 (1999); 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Accordingly, 
the competent evidence of record fails to establish a current 
PTSD diagnosis related to the Veteran's active military 
service.  In sum, based upon a review of the entire record, 
the Board finds the preponderance of the evidence is against 
the Veteran's claim.  Therefore, the benefit of the doubt 
provision does not apply.  Service connection is not 
warranted for PTSD.  




ORDER

Service connection for PTSD is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


